Filed 8/17/15 P. v. Godinez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B259421
                                                                            (Super. Ct. No. 1353476)
    Plaintiff and Respondent,                                                (Santa Barbara County)

v.

FRANK ADAM LIENDO GODINEZ,

    Defendant and Appellant.


                   Frank Adam Liendo Godinez appeals from the judgment entered after he
pled guilty to voluntary manslaughter (Pen. Code, § 192, subd. (a))1 and admitted a
firearm enhancement (§ 12022.5, subd. (a)), a gang enhancement(§ 186.22, subd. (b)(1)),
a prior strike conviction (§ 667, subds. (d) -(e); 1170.12, subd. (b)-(c)), a prior serious
felony conviction (§ 667, subd. (a)), and a prison prior enhancement (§ 667.5, subd. (b)).
Pursuant to the negotiated plea agreement, appellant was sentenced to twenty-six years
state prison. Appellant was ordered to pay a $7,800 restitution fine (§ 1202.4, subd. (b)),
a $7,800 parole revocation fine (§ 1202.45), a $40 court operations assessment fee (§
1456.8), and a $30 conviction assessment fee (Gov. Code, § 70373). .)


1   All statutory references are to the Penal Code unless otherwise stated.
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed an opening brief raising no issues.
              On June 30, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues that he wished to raise on appeal. We have
received no response from appellant.
              The record reflects that appellant, a Northwest gang member, shot and
killed Michael Christie in 2005. Detectives could not prove appellant's involvement in
the murder until 2011 when appellant was arrested for stabbing Joshua Cederlof. With
respect to the 2005 shooting, appellant was charged with murder and use of and discharge
of a firearm (count 1: §§ 187, subd. (a)); 12022.5, subd. (a)(1); 12022.53, subd. (d)).
With respect to the 2011 stabbing, appellant was charged with attempted murder with use
of a knife and infliction of great bodily injury (count 2: §§ 664/187, subd. (a); 12022,
subd. (b)(1); 12022.7, subd. (a)), and active participation in a criminal street gang (count
3: § 186.22, subd. (a)). On counts 1 and 2, appellant was charged with a gang
enhancement (§ 186.22, subd. (b)(1)), a prior strike (§§ 667, subds. (d)-(e); 1192.7, subds.
(b)-(c)), a prior serious felony conviction (§ 667, subd. (a)(1)), and four prison prior
enhancements (§ 667.5, subd. (b).) .)
              Following four days of jury selection and four days of trial testimony,
appellant entered into a negotiated plea agreement in which he pled guilty to voluntary
manslaughter and admitted the firearm, gang, and prior conviction enhancements in
exchange for a 26 year prison sentence. Before sentencing, appellant brought a Marsden
motion (People v. Marsden (1970) 2 Cal. 3d 118) based on the theory that his court
appointed attorney could have gotten a better plea bargain. After the trial court denied the
Marsden motion, appellant brought a motion to withdraw his plea arguing, among other
things, that a recent United States Supreme Court decision on warrantless cell phone
searches (Riley v. California (2014) __ U.S. __ [134 S. Ct. 2473] would have benefited his
defense. The record, however, showed that law enforcement obtained two search
warrants to acquire appellant's cell phone records and call sector information. The trial


                                              2
court denied the motion to withdraw the plea and sentenced appellant to the agreed upon
term of 26 years state prison. Appellant filed a notice of appeal and a request for
certificate of probable cause claiming, among other things, that the sentence was cruel
and unusual punishment. The trial court denied the request for certificate of probable
cause. (§ 1237.5, subd. (a).)
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                         YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                             3
                                 James F. Rigali, Judge

                        Superior Court County of Santa Barbara

                          ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director, Richard B. Lennon, Staff Attorney, for
Appellant.


             No appearance for Respondent.




                                           4